Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 17, 2021 has been entered.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s amendment to the claim to require the electrolyte solution consists of the two claimed elements overcomes modified Kishi as each of Kishi and Hanyu disclose more components and no motivation to reduce the electrolyte solution to the two claimed components. 

Regarding the declaration filed December 17, 2021, the allegations of unexpected results are directed to the previously presented art in view of a substitution of materials in the electrolyte. As modified Kishi is overcome by the amendment and a new grounds of rejection is presented below wherein the electrolyte consists of the materials set forth in the claims, the allegation of unexpected results would not be sufficient to overcome the newly presented grounds. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding Claim 9, the claim has been amended to allow for more than one phosphate triester. The instant disclosure does not support an embodiment wherein a mixture of phosphate triesters are used. The disclosure expressly presents the phosphate triesters in alternative form and nowhere provides for the selection of “at least one” to include more than one single material. 

Claim 16 also sets forth new matter when reciting “trimethyl phosphate and/or triethyl phosphate” as there is no support in the instant disclosure for the selection of both trimethyl and triethyl phosphate. 

All claims not addressed are rejected as depending from Claim 9. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claims 9, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110159379 by Matsumoto et al (hereinafter Matsumoto). 

Regarding Claim 9, Matsumoto discloses a lithium secondary battery including a positive electrode, negative electrode and the electrolyte solution (Fig. 1 [0022]-[0023] teaching the claimed “a secondary battery comprising a positive electrode, a negative electrode, and an electrolyte solution, wherein the secondary battery is a sodium ion secondary battery or a lithium ion secondary battery”).
 
The electrolyte includes a phosphorus compound and a high-concentration lithium salt ([0051]) wherein the lithium salt may be LiFSA ([0071] teaching the claimed “wherein the electrolyte solution consists of lithium bis(fluorosulfonyl)amide (Li[N(FSO2)2]) and at least one phosphate triester”). Although recites optional components in addition to the li phosphorous compound, Matsumoto discloses that the electrolyte may include only these two elements ([0070]), thereby teaching the claimed “consists of” language. 

The phosphorous compound may be triethyl or trimethyl phosphate and may be up to 100% of the solvent wherein the higher concentration of phosphate improves flame resistance (solvent which may make up 100% of the solvent ([0061] teaching the claimed “and at least one phosphate triester”). 


prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

	

Regarding Claim 14, modified Matsumoto discloses the positive electrode may include a metal oxide having a lithium element ([0157] teaching the claimed “wherein the positive electrode contains an active material selected from a metal oxide having a lithium element, a polyanion-based compound, or a sulfur-based compound”). 
 
Regarding Claim 15, modified Matsumoto discloses the negative electrode may include a carbon material ([0022] teaching the claimed “wherein the negative electrode contains an active material selected from a carbon material, metal lithium, lithium alloy, or lithium metal oxide”). 

Regarding Claim 16, Matsumoto discloses the electrolyte includes an ester phosphate such as triethyl or trimethyl phosphate solvent which may make up 100% of the solvent ([0061]teaching the claimed “wherein the at least one phosphate triester is trimethyl phosphate and/or triethyl phosphate”). 

Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721